Plaintiff failed to timely serve a notice of claim on the Transit Authority, which was not obligated to alert her to that fact and which neither waived the defense nor is equitably estopped from raising it (see General Municipal Law § 50-e [1] [a]; Wollins v New York City Bd. of Educ., 8 AD3d 30, 31 [2004]; Mc-Crae v City of New York, 44 AD3d 306 [2007]; Frank v City of New York, 240 AD2d 198 [1997]).
The lease between the City and the Transit Authority establishes that the City was not responsible for maintenance of the subway station. Concur — Tom, J.E, Friedman, Freedman, Richter and Manzanet-Daniels, JJ.